Citation Nr: 1041285	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from February 1958 to January 
1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
currently manifested bilateral hearing loss has been chronic and 
continuous since service, or that it is etiologically related to 
his period of active military service.

2.  The evidence of record does not show that the Veteran's 
currently manifested tinnitus has been chronic and continuous 
since service, or that it is etiologically related to his period 
of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service, 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements). This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in May 2006, wherein he was advised of 
the provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration. With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers. 
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486. 
The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date as was discussed in the Dingess case in letters dated in May 
2006 and March 2007.  Adjudication of the claims on appeal was 
undertaken in a July 2006 rating decision and Statement of the 
Case (SOC) issued in January 2007.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed and that all available evidence necessary for 
an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records (STRs) have 
been obtained.  Also on file are the Veteran's post service VA 
medical records, records.  In addition, a VA examination relating 
to the claims on appeal was conducted in January 2007, which 
included opinions addressing the onset and etiology of the 
claimed conditions.  There is no indication, nor have the Veteran 
or his representative specifically alleged, that this examination 
report was in any way inadequate.  

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

In March 2006, the Veteran filed original service connection 
claims for bilateral hearing loss and tinnitus, indicating that 
the onset of his hearing loss was in 2002 and that the onset of 
tinnitus was in 1962.  His DD 214 reflects service with the 
United States Navy with an MOS of Office Machine Serviceman.  

The STRs include an enlistment examination report of February 
1958 reflecting that clinical evaluation of the ears and drums 
was normal and that hearing acuity was 15/15 bilaterally.  The 
January 1962 separation examination report also revealed that 
that clinical evaluation of the ears and drums was normal and 
that hearing acuity was 15/15 bilaterally.  A reserve examination 
report of December 1966 indicates that hearing acuity was 15/15 
and that the Veteran denied having hearing loss, running ears or 
ear trouble.  A reserve examination report of March 1969 reflects 
that on audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
15
5
10
15
5

The Veteran denied having running ears or hearing loss or ear 
trouble.  Hearing acuity was not tested as shown by examination 
reports of June 1972 and April 1974; however the Veteran again 
denied having running ears or hearing loss or ear trouble.  None 
of the STRs, to include reserve records, mention hearing loss, 
tinnitus or acoustic trauma.  

VA records dated in 2004 and 2005 include an entry dated in June 
2004, at which time the Veteran complained of tinnitus.  The 
history indicated that the Veteran had been aware of tinnitus for 
a long, but indefinite, period of time, and thought it might date 
back to his service in the Navy.  He reported that he had his 
hearing checked years ago and was not aware of any hearing loss.  
Evaluation of the ears was negative for tinnitus or hearing loss.  
Records dated through August 2005 fail to reveal any evidence of 
hearing loss or diagnosis of tinnitus.

In August 2006, the Veteran provided a lay statement explaining 
that he served as an instrument repairman during military duty 
and that his work station was directly below the 5" main gun of 
the ship.  

A VA audio examination was conducted in January 2007 and the 
claims folder was reviewed.  The Veteran complained of hearing 
loss and tinnitus and expressed that he had difficulty 
understanding soft speech or when in background noise.  It was 
noted that the Veteran served as an instrument man in the Navy 
from 1958 to 1962.  The Veteran reported sustaining acoustic 
trauma in service due to chipping hammers and guns on deck.  He 
denied experiencing occupational noise exposure working as a 
plumber for 30 years and as an office machine mechanic.  He 
indicated that he sustained recreational noise exposure due to 
hunting, but wore hearing protection both in service and when 
hunting.  The Veteran provided a history of having constant 
bilateral tinnitus in and since service, occurring after exposure 
to chipping hammers.  It appears that tinnitus was diagnosed.  
The examiner opined that tinnitus was less likely than not caused 
by or a result of acoustic trauma sustained during service, 
reasoning that there was no record of tinnitus in service or at 
the time of discharge and given that hearing was within normal 
limits 7 years after discharge.  

On audiological evaluation, pure tone thresholds, in decibels 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
40
LEFT
15
20
10
30
60

Regarding the right ear, a pure tone hearing threshold average of 
23.75 and a speech recognition score of 96 percent were reported.  
With respect to the Veteran's left ear, a pure tone hearing 
threshold average of 30 and a speech recognition score of 100 
percent were reported.  Normal hearing acuity sloping to severe 
senorineural hearing loss was diagnosed.  Word recognition 
ability was described as excellent and overall test reliability 
was described as good.  The examiner opined that hearing loss was 
not caused by or a result of acoustic trauma sustained during 
service, reasoning that whispered voice test and audiological 
evaluation of 1969 revealed hearing within normal limits and 
since the Veteran reported noticing hearing loss only within the 
past few years, and not at the time of discharge.  It was also 
observed that the Veteran was right-handed and participated in 
recreational hunting, thereby exposing his left ear to the 
barrel, which might explain the asymmetry of the hearing loss 
which was poorer in the left ear.  

Analysis

The Veteran has claimed that he has both hearing loss and 
tinnitus, for which service connection is warranted.  He 
maintains that these conditions are related to acoustic trauma 
sustained during his active Naval service.  

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Service connection 
for organic diseases of the nervous system, such as hearing loss 
and tinnitus, may additionally be established on a presumptive 
basis by showing that the disease manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant. By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

A.	  Hearing Loss

With respect to the hearing loss claim, the provisions of 38 
C.F.R. § 3.385 define disability due to impaired hearing.  For 
the purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  Hickson element (1) evidence of 
currently manifested hearing loss has been presented.  
Specifically, upon VA audiological evaluation conducted in 2010, 
bilateral hearing disability as defined under 38 C.F.R. § 3.385, 
was shown.

With regard to Hickson element (2), the Veteran has reported 
experiencing acoustic trauma in conjunction with his service in 
the United States Navy.  He is competent to describe noise 
exposure sustained during service and his statements and 
testimony to this effect are considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
absolutely no hearing deficit was demonstrated in either ear as 
shown by the 1962 separation examination report.  In fact, a 
hearing disability as defined under 38 C.F.R. § 3.385, was not 
shown at that time, or at any time prior to 2007.  When 
audiometric test results at a Veteran's separation from service 
do not meet the regulatory requirements for establishing a 
disability at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Even having established that the Veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma and 
noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under VA 
regulations.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, there 
must then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
In this case, bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385 was not initially shown until 
2007, approximately 45 years after the Veteran's separation from 
service; as such, service connection on a presumptive basis is 
not warranted.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

In this case, the Veteran has not specifically reported having 
continuity and chronicity of hearing loss since service, nor do 
medical records on file reflect such chronicity.  While the 
Veteran has made statements to the effect that he had symptoms of 
ringing in the ears since service, the 2007 VA examination report 
reflects that the Veteran reported noticing hearing loss only 
during the past few years, not since service.  A VA outpatient 
record of 2004 reflects that the Veteran was unaware of having 
any hearing loss.  Even the Veteran's original compensation claim 
reflects that his claimed hearing loss disability began in 2002.  
As such, the earliest lay or clinical indications of hearing 
loss, were shown approximately 40 years after the Veteran's 
discharge from service.  

With regard to the decades-long evidentiary gap between active 
service and the earliest post-service findings of bilateral 
hearing loss, the lack of any evidence of continuing complaints, 
symptoms, or findings for many years between the period of active 
duty and the first evidence of bilateral hearing loss is itself 
evidence which tends to show that hearing loss has not been 
chronic and continuous since service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis).  Based on the total absence of any indications of 
hearing loss until 2007, about 45 years after discharge from 
service, coupled with the absence of credible lay evidence 
attesting to hearing loss since service, chronicity and 
continuity of hearing loss since service is not established.  
38 C.F.R. § 3.303(b) (2010).  

The critical issue in this case is whether the Veteran's 
currently manifested bilateral hearing loss is related to noise 
exposure sustained during service.  The requirement of an 
evidentiary showing of an etiological relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Essentially, this is the third Hickson element.

Although the Veteran was not treated for or diagnosed with 
bilateral hearing loss during service or for many years after his 
discharge, the Board notes that the question is whether this 
condition is nevertheless at least as likely as not etiologically 
related to service or any incident therein, to specifically 
include acoustic trauma sustained in service.  38 C.F.R. § 
3.303(d).  The record contains one medical opinion addressing 
this matter.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

In 2007, a VA examiner having recorded the Veteran's history of 
in-service and post-service noise exposure and having reviewed 
the claims folder and examination results, concluded that it was 
not likely that the Veteran's bilateral hearing loss was caused 
by or the result of his military service, primarily reasoning 
that there was no clinical evidence of hearing deficit as shown 
on discharge, or as shown by any examination report dated through 
1969.  In fact, the Board notes that hearing loss meeting the 
criteria of 38 C.F.R. § 3.385 was not shown through examination 
reports dated in 1974, more than 10 years following the Veteran's 
discharge from service, nor did the Veteran even subjectively 
report having hearing loss according to examination reports dated 
from 1958 to 1974.  Consequently, the examiner opined that 
hearing loss shown on examination did not result from military 
noise exposure.  This opinion is found to carry significant 
weight.  In addition, the file contains no professional medical 
opinion to the contrary and the Veteran has not provided any 
competent medical evidence to diminish its significant probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition, the lay assertions from the Veteran as to the 
etiology of his bilateral hearing loss (service related due to 
acoustic trauma sustained therein) are not consistent with the 
objective evidence of record, which does not establish continuity 
and chronicity of hearing loss since service either by virtue of 
lay or clinical evidence, or even suggest a relationship between 
currently manifested bilateral hearing loss and service.  See 
Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Accordingly, for the reasons explained above, the lay statements 
and contentions of the Veteran are of lower probative value are 
as compared to the clinical evidence and VA medical opinion on 
file.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed.)

Overall, the evidence is not in relative equipoise, as there is 
evidence of normal hearing acuity at separation from service in 
1962, and a 40 year gap between active service and the first 
complaints of hearing loss, and a 45 year gap between the 
Veteran's discharge from service and indications of bilateral 
hearing loss meeting the threshold requirements of 38 C.F.R. § 
3.385.  Moreover, the most probative evidence of record 
addressing the etiology and onset of the Veteran's hearing loss 
weighs against service incurrence.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.

B.	Tinnitus

Regarding the Veteran's claim for tinnitus, he does carry a 
current diagnosis of this condition according to the 2007 VA 
examination.  As pointed out by the Veteran's representative, 
tinnitus has been defined as "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking." See Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also 
Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004). 

The Board would note that in Charles v. Principi, 16 Vet. App. 
370, 374-375 (2002), the Court specifically held that tinnitus is 
a condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). In 
contrast to the hearing loss claim, the Veteran has provided 
statements to the effect that he has suffered from tinnitus in 
service, with chronic symptomatology thereafter.  He is 
considered competent, as a lay person, to provide an account of 
that symptomatology.

However, the Veteran's account of continuity/chronicity of 
symptoms in and since service, is not shown to be credible.  In 
weighing the credibility, VA may consider interest, bias, 
inconsistent statements, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

In this regard, the STRs and reserve records are entirely 
negative for any mention of tinnitus or symptoms associated 
therewith.  In fact, the Veteran's contentions regarding 
continuity and chronicity of symptomatology are contradicted by a 
normal separation examination of 1962 and subsequent 
certifications shown by periodic (reserve) examination reports of 
1969, 1972 and 1974, at which times the Veteran denied having 
running ears, hearing loss or any ear trouble.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  

Moreover, the earliest evidence of record even mentioning 
tinnitus was dated in 2004, decades after the Veteran's service 
separation, and just prior to his filing his original service 
connection claim for benefits.  The 40-year period since service, 
which is negative for complaints or treatment relating to 
tinnitus and during which time the Veteran never filed a service-
connected clam for tinnitus, is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  Indeed, a confirmed diagnosis of 
tinnitus was not documented until the January 2007 VA 
examination.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  

In light of the lack of evidence of tinnitus during service or 
upon separation, evidence dated from 1969 to 1974 which 
specifically contradicts the Veteran's assertions of chronicity 
and continuity of ear problems - to include tinnitus, and the 
decades long evidentiary gap without clinical indications or even 
complaints of tinnitus, the Board can find no plausible reason to 
afford any probative value to the Veteran's lay assertions that 
he has had constant tinnitus since service.  As such, service 
connection cannot be granted on the basis of chronicity and 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Even acknowledging that the Veteran's account of sustaining 
military noise exposure as credible, there still must be 
competent evidence presented establishing a nexus or relationship 
between currently diagnosed tinnitus and his military noise 
exposure.  A veteran seeking disability benefits must establish 
not only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third 
part of the Hickson analysis. No such evidence has been presented 
in this case.

In January 2007, an opinion addressing the matter of the etiology 
was offered by a VA examiner.  The examiner opined that tinnitus 
was less likely than not caused by or a result of acoustic trauma 
sustained during service, reasoning that there was no record of 
tinnitus in service or at the time of discharge and given that 
hearing was within normal limits 7 years after discharge.  The VA 
examiner based his professional opinion on the record as a whole, 
to include the Veteran's service treatment records, and the lack 
of objective evidence of any hearing or ear problems for several 
years following the Veteran's service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  In essence, the opinion offered was 
negative, the file contains no professional medical opinion to 
the contrary, and the Veteran has not provided any competent 
medical evidence to diminish its probative weight.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).

In summary, the preponderance of the evidence is against the 
Veteran's service connection claim for tinnitus.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claims.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  The benefits sought on appeal are 
therefore denied.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


